Allowable Subject Matter
Claims 1, 4-12 and 14-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a method for operating a refrigerator comprising the steps as claimed in the amendment dated 7/21/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2017/0219277 to Ryu et al. teaches a refrigerator and a method of controlling the same.
U.S. Patent 9,772,136 to Shim et al. teaches a refrigerator and apparatus and method for refrigerator diagnosis.
U.S. Patent 7,908,875 to Smith teaches a monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
7/31/2021